DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        LISA ROCHELLE FITTER and RICHARD JAY FITTER,
                         Appellants,

                                    v.

               HSBC BANK USA, NATIONAL ASSOCIATION,
                              Appellee.

                                No. 4D17-2

                          [December 7, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Senior Judge; L.T. Case No.
502015CA008412.

  Peter Ticktin, Kendrick Almaguer and Samuel Korab of The Ticktin Law
Group, PLLC, Deerfield Beach, for appellants.

  Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Adam G. Schwartz of Akerman LLP,
West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.